        Case 1:20-cv-03817-CKK Document 41-1 Filed 03/04/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF COLUMBIA

                                              )
RED LAKE BAND OF CHIPPEWA                     )
INDIANS, et al.,                              )
                                              )
                        Plaintiffs,           )
                                              )
                        vs.                   )   Civil Action No. 1:20 cv-03817 (CKK)
                                              )
UNITED STATES ARMY CORPS OF                   )
ENGINEERS,                                    )
                                              )
                        Federal Defendant, )
                                              )
and                                           )
                                              )
ENBRIDGE ENERGY, LIMITED                      )
PARTNERSHIP,                                  )
                                              )
                        Defendant-Intervenor. )
____________________________________)
____________________________________
                                              )
FRIENDS OF THE HEADWATERS,                    )
                                              )
                        Plaintiff,            )
                                              )
                        vs.                   )   Civil Action No. 1:21 cv-00189 (CKK)
                                              )
UNITED STATES ARMY CORPS OF                   )
ENGINEERS; COL. KARL JANSEN,                  )
District Engineer, St. Paul District,         )
                                              )
                        Federal Defendants. )
                                              )

                             MEMORANDUM IN SUPPORT OF
                              MOTION TO CONSOLIDATE

       The United States Army Corps of Engineers (“Corps”) respectfully submits this

memorandum of law in support of its motion to consolidate the above-captioned cases, Red Lake

Band of Chippewa Indians, et al. v. United States Army Corps of Engineers, 1:20 cv-03817
         Case 1:20-cv-03817-CKK Document 41-1 Filed 03/04/21 Page 2 of 6




(CKK) (D.D.C.) with Friends of the Headwaters v. United States Army Corps of Engineers 1:21-

cv-00189-CKK (D.D.C.). Counsel for the Corps has conferred with counsel for all of the parties

in both cases. Enbridge Energy Limited, Defendant-Intervenor in Red Lake and Movant-

Intervenor in Friends of the Headwaters, consents to consolidation. Plaintiffs in Friends of the

Headwaters do not oppose consolidation, so long as they are not required to file joint briefs.

Plaintiffs in Red Lake do not oppose consolidation, so long as consolidation does not result in

delay, the index to the administrative record is submitted by April 5, 2021, and they do not have

to file joint briefs.

I.      Background

        A.       The Red Lake Case

        On December 24, 2020, the Red Lake Band of Chippewa Indians, the White Earth Band

of Ojibwe, Honor the Earth, and Sierra Club filed their Complaint, Red Lake, No. 1:20 cv-03817

(CKK), ECF No. 1 (“Red Lake Complaint”), and a motion for a preliminary injunction, Red

Lake, No. 1:20 cv-03817 (CKK), ECF No. 2 (“Red Lake PI Motion”) against the Corps. The

Complaint includes four claims for relief against the Corps related to alleged violations of the

Administrative Procedure Act (“APA”), the National Environmental Policy Act (“NEPA”), the

Clean Water Act (“CWA”), and the Rivers and Harbors Act (“RHA”). Id. at 42-48. All

allegations were brought in connection with the Corps’ actions relating to portions of the

Enbridge Line 3 Replacement Project, an oil pipeline replacement project that will span

approximately 338 miles in Minnesota and about three-quarters of a mile in North Dakota. Id. at

2.

        On January 9, 2021, the Court granted Enbridge Energy Limited’s motion to intervene in

Red Lake, No. 1:20 cv-03817 (CKK), ECF No. 23. On February 7, 2021, the Court denied the
        Case 1:20-cv-03817-CKK Document 41-1 Filed 03/04/21 Page 3 of 6




Red Lake PI Motion, and that denial has not been appealed. Id., ECF No. 39. The Corps’

response to the Red Lake Complaint is due March 5, 2021. Id., ECF No. 18. The parties must

submit a joint status report setting forth a proposed schedule by March 12, 2021. Id., ECF No.

39.

       B.      The Friends of the Headwaters case

       On January 21, 2021, Friends of the Headwaters filed its complaint against the Corps and

Karl Jansen in his official capacity as District Engineer, St. Paul District. Friends of the

Headwaters, 1:21-cv-00189-CKK (D.D.C.), ECF No. 1. Plaintiffs amended the Complaint on

February 16, 2021. ECF No. 13. The Amended Complaint includes two claims for relief against

the Corps related to alleged violations of the APA, NEPA, and the CWA that are essentially

duplicative of those asserted in the Red Lake Complaint, and that must be decided based on the

same administrative record. Id. The Corps’ response to the Friends of the Headwaters

Amended Complaint is due March 29, 2021.

II.    Legal Standard

       Rule 42(a) of the Federal Rules of Civil Procedure allows a court to consolidate actions

that involve a common question of law or fact. Fed. R. Civ. P. 42(a). “The decision whether to

consolidate cases under Rule 42(a) is within the broad discretion of the trial court.” Stewart v.

O’Neill, 225 F. Supp. 2d 16, 21 (D.D.C. 2002). In exercising that discretion, district courts

“weigh considerations of convenience and economy against considerations of confusion and

prejudice.” Am. Postal Workers Union v. U.S. Postal Serv., 422 F. Supp. 2d 240, 245 (D.D.C.

2006) (quoting Chang v. United States, 217 F.R.D. 262, 265 (D.D.C. 2003)). “Consolidation is

appropriate where, as here, the cases each involve review of the same underlying

decision.” Biochem Pharma, Inc. v. Emory Univ., 148 F. Supp. 2d 11, 13 (D.D.C. 2001).
         Case 1:20-cv-03817-CKK Document 41-1 Filed 03/04/21 Page 4 of 6




III.    Argument

        A.      The Cases Involve Common Questions of Fact and Law

        The Court should consolidate the two cases because they involve common questions of

law and fact. Plaintiffs’ claims and allegations are largely indistinguishable; the cases challenge

the same underlying Corps actions and are predominantly based on the same legal theories under

the NEPA, the CWA, and the RHA. See Red Lake Compl. ¶¶ 183-217; Friends of the

Headwaters First Am. Compl. ¶¶ 104-186. Additionally, all Plaintiffs request similar

declaratory relief, see Red Lake Compl. at 48; Friends of the Headwaters First Am. Compl. at

25-26. Furthermore, because both sets of Plaintiffs challenge the same Corps actions, the same

administrative record will form the basis for judicial review in both matters.

        B.      Convenience and Economy Weigh in Favor of Consolidation

        Considerations of convenience and economy weigh in favor of consolidating Red Lake

and Friends of the Headwater. Consolidating the cases would conserve judicial resources and

allow the parties to save time and expense. Both cases already are before the same District Court

Judge, they assert essentially the same legal claims against the same Corps actions, and those

claims must be decided based on the same administrative record. Consequently, they would be

most effectively and efficiently resolved as a consolidated case. It would further be most

efficient to require plaintiffs to file a single joint (potentially overlength) brief. Absent

consolidation, the Court and the parties will expend twice the time and resources actually needed

to brief, argue and resolve what is in actuality a single dispute.

        Moreover, consolidation will not cause any undue delay in either case. Both cases were

filed within the past two months, and the Corps has not yet responded to the Complaint in either

case. Further, no case management plan has been entered in either of the actions. The Corps
            Case 1:20-cv-03817-CKK Document 41-1 Filed 03/04/21 Page 5 of 6




also is working diligently to determine the earliest date by which the administrative record can

be assembled. While the Corps does not anticipate that that can be done by April 5, it will have

identified the earliest practicable date in time for the parties to develop the joint proposed

schedule that due to the Court on March 12, 2021. Finally, the only motion pending in either

case is Enbridge Energy’s unopposed motion to intervene in Friends of the Headwaters. See

1:21-cv-00189-CKK (D.D.C.), ECF No. 6. The Corps anticipates that motion eventually will be

granted, as Enbridge Energy holds the challenged permits and authorization and already is an

Intervenor-Defendant in Red Band. Consolidation would allow for all of the parties to both

cases, including Enbridge Energy, to develop one record submission and briefing schedule

moving forward, thereby reducing confusion, future delay, and scheduling conflicts for the

parties.

IV.        Conclusion

           For the foregoing reasons, the Corps respectfully submits that the Court should exercise

its discretion and consolidate the two actions in the interest of efficiency and for the convenience

of the Court and the parties.

           Respectfully submitted this 4th day of March, 2021.

                                                JEAN E. WILLIAMS
                                                Acting Assistant Attorney General
                                                Environment and Natural Resources Division

                                                /s/ Sara E. Costello
                                                SARA E. COSTELLO (KS Bar No. 20898)
                                                MATTHEW MARINELLI
                                                AMANDA STONER
                                                Trial Attorneys
                                                Natural Resources Section
                                                U.S. Department of Justice
                                                Post Office Box 7611
                                                Washington, DC 20044-7611
                                                202-305-0484
                                                Sara.Costello2@usdoj.gov
       Case 1:20-cv-03817-CKK Document 41-1 Filed 03/04/21 Page 6 of 6




                                   /s/ Heather E. Gange
                                   HEATHER E. GANGE (DC Bar 452615)
                                   Senior Counsel
                                   MARK L. WALTERS
                                   Trial Attorney
                                   Environmental Defense Section
                                   U.S. Department of Justice
                                   Post Office Box 7611
                                   Washington, DC 20044-7611
                                   Heather.Gange@usdoj.gov
                                   Mark.Walters@usdoj.gov

                                   Attorneys for Federal Defendants

OF COUNSEL:

MELANIE CASNER
Assistant Counsel
Office of Chief Counsel
U.S. Army Corps of Engineers
